On Appellees’ Motion for Rehearing.
We have given careful attention to ap-pellees’ motion for rehearing, and are of the opinion that said motion should be overruled. 5‘
In our original opinion we overruled without discussion appellees’ cross-assignment of error complaining of the trial court’s overruling their plea to the jurisdiction of the court. However, on the insistence of appellees we will give our reasons for such ruling.
The election in question was held on November 6, 1954, Commissioners Court met on the 8th day of November following said election and canvassed the votes and declared the results thereof. Within thirty days after such declaration appellants filed a contest of said election. On the 4tb day of December the trial court ruled that the canvass of said election and the declaration of the results thereof was premature, and ordered the Commissioners Court to recanvass said votes. This was done on December 7th, and the results of the election were declared..- No other pleadings were filed in the case before the 8th day of January, 1955, which was more than thirty days after December 7th. On January 18th the trial court in its final judgment held that the court had jurisdiction to try the contest, and held that the election was valid. Appellees maintain that the contest filed by appellants within thirty days after the first canvass of the votes and the declaration *425thereof on November 8th did not give the trial court jurisdiction to determine the validity of the election, because such canvass of the votes and declaration of the results thereof was premature. We cannot agree with appellees’ conclusion in this matter. A reading of Art. 666-40&, Vernon’s Texas Penal Code, clearly reveals why we must hold that the court did have jurisdiction. The pertinent parts of said Article are as follows:
“At any time within thirty (30) days' after the result of any local option election held jpursuant to the provisions of the Texas Liquor Control Act has been declared, any qualified voter * * * may contest the said election in the District Court of the county in which such election has been held, ⅜ * * and the proceedings in such contest shall be conducted in the same manner, ,as now .govern the contest of any general election, and said court shall have jurisdiction , to , try and determine all. matters connected with said election, including the petition of such election and all proceedings and. orders relating thereto, embracing final count and declaration and, publication of the result putting local option into effect, and it shall have authority to determine questions relating to the legality 'and valid-' ity of said election, * * * and provided further, that if no contest of said election is filed and prosecuted- in the manner and within the time provided above, it shall be conclusively presumed that said election as held and the result thereof declared, are in all respects valid and binding upon, all courts; * i *
It can clearly be seen from such reading that the filing of a contest must be within thirty days after-.the declaration of the results of- the election, and not thirty days after the results should have been declared. It can also be seen from this Article that if no contest was filed within thirty days after the premature declaration of the result, that thereafter no attack could be made on' the election because of the provision that in the absence of the timely filing of such contest it shall be conclusively presumed that the election as held and the results thereof declared are in all respects valid and binding upon all courts.
We overrule appellees’ motion for rehearing.